DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (US 10877421 B2). Okumura discloses measuring sound or vibration in an image forming section to obtain a measured result and generating frequency data through a frequency analysis of the measured result to predict a malfunction to occur in the image forming apparatus based on the frequency data. See abstract and summary.
Referring to claims 1-2:
Okumura discloses an image forming apparatus comprising a printer engine (image forming section 110) to form an image, a sensor (vibration measurement section 124 and generation section 130) to output vibration information associated with a vibration of the printer engine, and a processor (prediction section 140) to determine whether at least one component of the printer engine has an abnormality based on analysis of the output vibration information (see col. 2, line 41 to col. 3, line 6 and col. 3, 
Referring to claim 3:
Okumura discloses a communication device 156 to communicate with a server, the processor (col. 7, lines 27-42) to control the communication device to transmit, to the server, whether the at least one component of the printer engine has an abnormality (col. 6, lines 25-45).
Referring to claim 4:
Okumura discloses a memory 135 to store a plurality of frequency information inherently associated with each of a plurality of components in a state of operating normally in the image forming apparatus (col. 8, lines 1-26 and col. 9, lines 51-62), the processor to determine whether the at least one component of the printer engine has an abnormality, based on frequency analysis information of the vibration information and on the plurality of stored frequency information.
Referring to claim 7:
Okumura discloses the processor (prediction section 140) to analyze an initial frequency of the vibration based on vibration information that is outputted through the sensor when the image forming apparatus operates initially (col. 11, lines 13-21), and to 
Referring to claim 8:
Okumura discloses storing operation timing information associated with each of a plurality of components in a state of operating normally in the image forming apparatus, the processor to determine whether the at least one component of the printer engine has an abnormality based on size analysis information according to time of the vibration information and operation timing information of each of the plurality of components in a state of operating normally (see col. 7, lines 53 to col. 8, lines 26).
Referring to claim 9:
Okumura discloses storing action information associated with each of a plurality of predetermined states (normal or abnormal), the processor to determine a state associated with a component in which an abnormality occurs, from among the plurality of predetermined states, based on frequency analysis information of the vibration information (as identified above), and the processor to perform an action (service call) associated with the determined state based on the stored action information (see col. 8, lines 11-26).
Referring to claims 11-14:
These are method claims that correspond directly to the functions of the apparatus set forth in claims 1-2 and 4 and are therefore rejected on the same basis as indicated above.


Referring to claim 15:
This is a computer readable medium product claim including processor-readable data (program) that when executed by processor corresponds directly to the functions of the apparatus set forth in claim 1. Okumura discloses a computer readable medium product including the program (col. 7, lines 27-42) to control the apparatus to function as set forth in claim 1 and therefore claim 15 is rejected on the same basis as indicated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura as applied to claim 1 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 10:
While in Okumura the processor to determine whether at least one component of the printer engine has an abnormality based on vibration information outputted through the sensor is not done in a warm-up mode or a calibration mode, it is well-known in the prior art to use sensors and determine abnormalities of components of a printer in a warm-up mode or a calibration mode. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumura in view of such well-known prior art to configure the .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 5, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the plurality of frequency information associated with each of the plurality of components in a state of operating normally, is at least one selected from the group consisting: of a rotational frequency of a fuser belt included in the fuser; a rotational frequency of a gear included in the fuser; and a gear mesh frequency of the gear.
Referring to claim 6, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, a plurality of frequency information associated with each of the plurality of components in a state of operating normally, comprises a rotational frequency of each of the plurality of gears and a gear mesh frequency of each of the plurality of gears.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
The 5 Japanese patent documents define the general state of the art, but not considered to be of particular relevance.
Miyazawa (US 20110187782 A1) was applied in the ISA Written Opinion mailed 11 June 2020. See record.
The following 3 references were cited in the ISA search reports as documents defining the general state of the art, but not considered to be of particular relevance.
Miyamori et al (US 20170176286 A1) disclose a noise diagnostic device 10 used to maintain, manage, and repair an image forming device 20, such as a printer. The noise diagnostic device 10 is used to acquire a noise (abnormal sound) signal produced in the image forming device 20, perform frequency analysis of the acquired noise signal, and display a frequency analysis result waveform of previous noise signals acquired from the server device 50 and a frequency analysis result waveform of the acquired noise signal. The noise diagnostic device 10 and the server device 50 are connected to each other and exchange information via a wireless LAN terminal 30, such as a Wi-Fi router, and an Internet communication network 40. See summary.

Yasukawa et al (US 20050262394 A1) discloses diagnosing a failure and malfunction of drive mechanism section used in an image forming apparatus having a conveyance device, such as a copying machine, a printer, a facsimile, or a complex machine having functions of these and other equipment. the invention relates to a technique for automatically diagnosing a conveyance device and an image forming apparatus by modeling factors that cause devices/apparatuses to fail into an information processing model based on probabilities such as the Bayesian network model. See field of invention and summary.

Kumamoto et al (US 20040160502 A1) disclose an inkjet printer capable of protecting a light source when media error (jam) occurs. See filed of invention and abstract.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Baba et al (US 9864315 B2) discloses detecting an abnormality by using a vibration acquiring means disposed in the image forming apparatus 1, which acquires vibration of the image recording device 200. The vibration acquiring means, in the normal state, monitors the vibration of the image recording device 200, and determines that the image recording device 200 malfunctions when the preset degree of vibration is detected. In addition, in the monitoring state, the vibration acquiring means acquires the vibration of the image forming apparatus 1, and detects the abnormality by analyzing the vibration information. See col. 17, second full par.

Nagao (US 9250596 B2) discloses detecting an increase in vibration so that an abnormality can be detected before image defects occur, thereby preventing image defects. See abstract.

Morita et al (US 7286776 B2) disclose that optimum values of threshold values TH1 and TH2 vary from one image forming apparatus to another depending on the dimensions of parts, installation errors, and so forth, and hence the peak value of vibration during acceleration and the peak value of vibration during constant-speed rotation of the developing rotary unit are measured and stored in advance in the memory 302 at the time of delivery. The drive control pattern for the developing rotary unit is determined depending on the detected level of vibrations thereby preventing deterioration in image formation quality caused by vibrations of a developing unit without halting an image forming operation. See abstract and col. 9, first full par.

Kar (US 20120330614 A1) discloses receiving measurements of a vibration level of the machine and generating, based on the measurements, one or more feature values for one or more features associated with the one or more components. The method further includes determining a component-related condition for the one or more components based on the one or more feature values and the rules.

Kar (US 7945397 B2) discloses a plurality of sensors configured to measure one or more characteristics of a gearbox. A processor is configured to receive input signals associated with at least one stage of the gearbox from the sensors and identify a fault in the gearbox using the input signals to identify the fault. The processor is configured to identify the fault by determining a family of frequencies related to at least one failure mode of the gearbox, decomposing the input signals using the family of frequencies, reconstructing a gear signal using the deconstructed input signals, and comparing the reconstructed gear signal to a baseline signal. The family of frequencies includes a gear mesh frequency and its harmonics.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott A Rogers/

10 March 2022